Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2022 has been entered.

Status of claims
Claim 7 has been cancelled; Claim 1 has been amended; claims 13-33 are withdrawn as non-elected claims; Claims 1-6, 8-12 and 34 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 3/29/2021, thereafter PG’472) in view of Kawasaki et al (US-PG-pub 2017/0314091 A1, thereafter PG’091).
Regarding claims 1-3, 5, and 8-12, PG’472 teaches a hot rolled steel sheet (Abstract and Par.[0094] of PG’472) manufactured by continuously casting and hot-rolling (Par.[0101] of PG’472) and zinc galvanizing coating (Examples of PG’472), which read on the rolled steel sheet as recited in the instant claims, hot-rolling (cl.12), and zinc-based coating (cl.11). The alloy composition comparison between instant claims and the alloy composition disclosed by the steel ID #C in table 1 of PG’472 is listed in following table. All of the alloy composition ranges disclosed by steel ID #C in table 1 of PG’472 are within the claimed alloy composition ranges. PG’472 provides TS and EL for steel #18 in table 3, which reads on the claimed properties. PG’472 teaches provides microstructure comprising ferrite, retained austenite phases and less than 8.2 vol% fresh-M in the rolled steel sheet (steel #18 in table 3 of PG’472), which reads on the claimed high strength steel sheet comprising ferrite, retained austenite, and less than 15 vol% fresh-M as recited in the instant claim 1. Regarding the limitation of “consisting essentially of” in the instant claim 1, the transitional language “consisting essentially of” is constructed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03. PG’472 specify applying two-steps annealing (par.[0025]-[0026] of PG’472) and non-recrystallized ferritic phase 5% or less (par.[0037] of PG’472), which are the same process to obtain substantially equiaxed austenite grains as recited in the instant specification (par.0036] of the instant specification). PG’472 does not specify the aspect ratio less than 2.0:1 of the retained austenite grain in the steel as recited in the instant claim. PG’091 teaches a high strength rolled steel sheet (Title, abstract, and claims of PG’091) with all disclosed alloy composition ranges (par.[0043]-[0078), examples and claims of PG’091) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’091 provides examples with TSxTE over 25,000 MPa% (table 4 of PG’091). PG’091 specify including the retained austenite each have a mean grain aspect ratio of 2.0 or less (Abstract, claims, examples, and par.[0024] of PG’091), which is overlaps the claimed aspect ratio as claimed in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the mean grain aspect ratio of the retained austenite as demonstrated by PG’091 for the steel sheet of PG’472 since both PG’472 and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range and PG’091 specify proper aspect ratio leads to improvement of the steel’s ductility (par.[0166] of PG’091). 

Element
From instant Claims 1 and 10 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.212
0.212
Mn
1-3
2.32
2.32
Si and Al
0.8-3
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
UTSxTE (MPa%)
25,000 (cl.1)
27,000 (cl.10)
30,085 
30,085
Microstructure 
Consisting essential Vol%
Ferrite;
RA;
Fresh-Martensite: <15
(#18 in table 3)
Ferrite: 42.8;
RA: 11.2;
Fresh-M: 8.2 
Ferrite: 42.8;
RA: 11.2;
Fresh-M: 8.2

From instant Claim 2 (in mass%)

within range
(in mass%)
Si
Up to 2
1.44
1.44
Al
Up to 2
Trace amount
Trace amount
Ti
Up to 0.05
Trace amount
Trace amount
Nb
Up to 0.05
Trace amount
Trace amount

From instant Claim 3 (in mass%)

within range
(in mass%)
C
0.15-0.4
0.212
0.212
Mn
1.3-2.5
2.32
2.32
Si
0.2-1.8
1.44
1.44
Al
Up to 1.5
Trace amount
Trace amount
Ti
Up to 0.03
Trace amount
Trace amount
Nb
Up to 0.03
Trace amount
Trace amount

Claims 5


Grain size Retained A
Less than 10 m (cl.5)

1.1 m (#18 in table 3)
1.1 m

From claim 8


TS (MPa)
720-1100
1041 (#18 in table 3)
1041 
Total EL(%)
20 or more
28.9 (#18 in table 3)
28.9

From claim 9


Hole expansion ratio (%) 
More than 20
33 (#18 in table 3)
33


Regarding claims 4 and 6, PG’472 specify having non-recrystallized ferritic phase 5% or less (par.[0037] of PG’472), which reads on the substantially equiaxed grain as claimed in the instant claim 4. It is noted that the steel #18 in table 3 of PG’472 specify including 42.8 Vol% F, 11.2vol% RA, and having grain size of RA 1.1 m (Table 3 of PG’472), which reads on the amount of RA in the instant claim 4 and are close to the low limit of the claimed 50 vol% ferrite (cl.4) and /or the up limit of grain size of RA less than 1 m (cl.6). More specifically, PG’472 teaches including 20-50 vol% ferrite, 10 or more vol% RA, and grain size of 2 m or less (Abstract, claims and examples of PG’472), which overlaps the claimed vol% F (cl.4) and grain size of RA (cl.6). Closing and/or overlapping in the vol% F and grain size of RA creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the vol% F and grain size of RA from the disclosures of PG’472 since PG’472 teaches the same ferrite heat-resistant cast steel as claimed throughout whole disclosing range.
Regarding the newly added claim 34, PG’472 teaches the  grain size of RA having 2 m or less (Abstract, claims and examples of PG’472) and PG’091 also teaches the grain size of RA having 0.1-2.5 m (par.[0095]-[0096] of PG’091), which overlap the claimed grain size of RA in the instant claim. Overlapping in grain size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of RA from the disclosures of PG’472 and PG’091 since both PG’472 and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range. 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-6, 8-12, and 34 have been considered but they are not persuasive. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
1, Kawasaki et al (PG’472) disclosed a microstructure consisting of 5-15 vol% tempered martensite, which is contrary to the amended claimed limitation in the instant claim 1.
2, the language of “consisting essential of” excludes the tempered martensite phase in the claimed microstructure.
3, Kawasaki et al (PG’472) and Kawasaki et al (PG’091) indicate different anneal steps and different microstructures.
In response:
Regarding the argument 1, as pointed out in the rejection above, Kawasaki et al (PG’472) teaches provides microstructure comprising ferrite, retained austenite phases and less than 8.2 vol% fresh-M in the rolled steel sheet (refer to steel #18 in table 3 of PG’472), which reads on the claimed microstructures including less than 15 Vol% fresh-M as recited in the instant claim.
Regarding the argument 2, the transitional language “consisting essentially of” is constructed as equivalent to “comprising”, which cannot exclude tempered M as argued. The language “consisting of” is suggested to excluding additional phases in the claimed microstructure with proper literal support in the instant application.
Regarding the argument 3, Kawasaki et al (PG’091) is cited for the limitation of the aspect ratio less than 2.0:1 of the retained austenite grain in the steel as recited in the instant claim. Both Kawasaki et al (PG’472) and Kawasaki et al (PG’091) teach the same high strength rolled steel sheet throughout whole disclosing range and Kawasaki et al (PG’091) specify proper aspect ratio leads to improvement of the steel’s ductility (par.[0166] of PG’091), which provides proper motivation to combine Kawasaki et al (PG’091) with Kawasaki et al (PG’472).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734